Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 3/19/21 are acceptable for examination proceedings.
Allowable Subject Matter
4.	Claim 5, 10, 14-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

				Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-9, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morjaria (Pub: 2011/0224926) in view of Iyengar (Pub: 2017/0337644).
7.	Regarding claim 1, Morjaria teaches a method for operating a power generating asset, the method comprising: a) receiving, via a controller, at least one external data set for a sampling period from at least one source separate from the power generating asset, the external data set being indicative of a plurality of variables affecting a performance of the power generating asset (e.g.,  In some embodiments, one or more operating condition sensors 420 are coupled in communication with site monitor 415 and/or wind turbine controllers 200 (e.g., via network 405). Operating condition sensors 420 are configured to indicate an operating condition, such as a meteorological condition at a corresponding geographic position. For example, operating condition sensors 420 may be configured to indicate a wind speed and/or a wind direction. An operating condition sensor 420 may be positioned apart from wind turbines 100 to facilitate reducing interference from wind turbines 100 with the operating condition indicated by operating condition sensor 420. For example, wind turbines 100 may affect airflow, and therefore wind speed, within the vicinity of wind turbines 100) (Para. [0033]);
	 b) receiving, via the controller, at least one operational data set for the power generating asset for the sampling period, the at least one operational data set being indicative of the performance of the power generating asset (e.g., In an exemplary embodiment, wind turbine controller 200 acquires 510 a series of performance data samples. Each performance data sample includes an operating condition (e.g., a measured wind speed, in meters/second) and a power output (e.g., in kilowatts)) (power output data is interpreted as operational data) (Para. [0038]); 
	c) generating, via the controller, a plurality of production-assessment models for the power generating asset (e.g.,  Wind turbine controller 200 calculates 520 a transfer function based at least in part on the performance data samples. The transfer function represents a model of wind turbine performance and relates power output to the operating condition(s) included in the performance data samples) (Para. [0040]) ;
	 d) training, via the controller, the plurality of production-assessment models via the at least one external data set and the at least one operational data set to correlate the performance of the power generating asset as a function of the plurality of variables (e.g.,  Embodiments provided herein facilitate efficiently updating a transfer function relating power output of a wind turbine to one or more operating conditions as new measurement data becomes available, without requiring all historical measurements to be stored. Accordingly, the accuracy of possible power output estimations for the wind turbine may be increased. Further, the methods provided herein may be practiced with respect to a plurality of wind turbines in a wind turbine site to determine a total possible power output of the site) (Para. [0065], also refer to Para. [0066]);
	 e) generating, via the controller, a performance prediction over a predictive implementation period for each of a plurality of model-variable combinations, wherein the plurality of model-variable combinations comprise a plurality of combinations of each of the production-assessment models and the plurality of variables, wherein the performance predictions each comprise a power generation prediction and a confidence interval (e.g., Wind turbine controller 200 calculates 530 a possible power output for the time corresponding to the operating condition(s) acquired 525 by wind turbine controller 200 based on the transfer function and the acquired operating condition(s). The possible power output represents an estimated power output that would have been produced by wind turbine 100 at the time corresponding to the operating condition(s) if wind turbine 100 had been operated in a non-curtailed state) (Para. [0058]); 
	Morjaria does not specifically teach and f) implementing, via the controller, a control action based on one of the performance predictions.
	Iyengar teaches and f) implementing, via the controller, a control action based on one of the performance predictions (e.g., and operating an asset based on the forecast of energy production) (Para. [0005]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Morjaria and Iyengar before him/her, to modify the teachings of Morjaria to include the teaching of Iyengar in order to provide a system and method that more efficiently provides analytic systems with access to data provided by wind farms (Iyengar: Para. [0003]).
8.	Regarding claim 2, the combination of Morjaria and Iyengar teaches the method of claim 1, wherein Morjaria further teaches the plurality of variables comprises, at least, data indicative of wind speed and wind direction at sampling intervals of the sampling period (e.g., For example, an anemometer transmits a signal indicating a wind speed and/or a wind direction. Moreover, each sensor 120 may transmit a signal continuously, periodically, or only once, for example, though other signal timings are also contemplated) (Para. [0018]).
9.	Regarding claim 3, the combination of Morjaria and Iyengar teaches the method of claim 2, wherein Morjaria further teaches the plurality of variables further comprises data indicative of at least one of a temporal correlation, air temperature, air density, wind sheer, wind veer and turbulence intensity (e.g., In some embodiments, wind turbine 100 includes one or more sensors 120 and/or control devices 135 (shown in FIG. 2). Sensors 120 sense or detect wind turbine operating conditions. For example, sensor(s) 120 may include a wind speed and/or a direction sensor (e.g., an anemometer), an ambient air temperature sensor, an air density sensor, an atmospheric pressure sensor, a humidity sensor, a power output sensor, a blade pitch sensor, a turbine speed sensor, a gear ratio sensor, and/or any sensor suitable for use with wind turbine 100) (Para. [0018]).
10.	Regarding claim 4, the combination of Morjaria and Iyengar teaches the method of claim 1, wherein Morjaria further teaches generating the plurality of production-assessment models further comprises generating, for each of the plurality 32602849-US-1/GECW-1053 of production-assessment models, a statistical algorithm or machine learning algorithm configured to determine an optimal transfer function between at least two variables of the plurality of variables and the performance of the power generating asset (e.g., Embodiments provided herein facilitate efficiently updating a transfer function relating power output of a wind turbine to one or more operating conditions as new measurement data becomes available, without requiring all historical measurements to be stored. Accordingly, the accuracy of possible power output estimations for the wind turbine may be increased. Further, the methods provided herein may be practiced with respect to a plurality of wind turbines in a wind turbine site to determine a total possible power output of the site.
While the embodiments described illustrate the use of an online, adaptive transfer function learning model, other methods may be used in combination with or in the alternative to the methods described. For example, the transfer function parameters may be updated using recursive least squares, neural networks, and/or adaptive filter techniques) (Para. [0065]-[0066]).
11.	Regarding claim 6, the combination of Morjaria and Iyengar teaches the method of claim 1, wherein Morjaria further teaches the at least one external data set comprises a modeled environmental data set indicative of a plurality of environmental variables affecting the power generating asset (e.g., Possible power output may be calculated using a transfer function that relates power output to one or more operating conditions. Operating conditions include, without limitation, meteorological conditions, mechanical conditions, and any other factors that may affect wind turbine power output. A meteorological condition may include, for example, a wind speed, a wind direction, an air temperature, an air density, a humidity level, and/or an air pressure) (Para. [0014]).
12.	Regarding claim 7, the combination of Morjaria and Iyengar teaches the method of claim 1, wherein Morjaria further teaches the at least one external data set comprises an environmental data set assembled from a group of power generating subsystems, the method further comprising: receiving, via the controller, an indication of each of the plurality of variables from each of the power generating subsystems in the group at each sampling interval of the sampling period (e.g.,  In some embodiments, one or more operating condition sensors 420 are coupled in communication with site monitor 415 and/or wind turbine controllers 200 (e.g., via network 405). Operating condition sensors 420 are configured to indicate an operating condition, such as a meteorological condition at a corresponding geographic position. For example, operating condition sensors 420 may be configured to indicate a wind speed and/or a wind direction. An operating condition sensor 420 may be positioned apart from wind turbines 100 to facilitate reducing interference from wind turbines 100 with the operating condition indicated by operating condition sensor 420) (Para. [0033]); and combining, via the controller, the plurality of variables received from each of the power generating subsystems in the group so as to generate a consensus environmental data set indicative of a plurality of consensus environmental variables affecting the performance of the power generating asset (e.g., Alternatively, site monitor 415 may receive an indication of a total power output from a sensor 420) (Para. [0062]).
13.	Regarding claim 8, the combination of Morjaria and Iyengar teaches the method of claim 1, wherein Morjaria further teaches the at least one external data set comprises a plurality of environmental measurements collected by a meteorological mast (e.g., In some embodiments, wind turbine 100 includes one or more sensors 120 and/or control devices 135 (shown in FIG. 2). Sensors 120 sense or detect wind turbine operating conditions. For example, sensor(s) 120 may include a wind speed and/or a direction sensor (e.g., an anemometer), an ambient air temperature sensor, an air density sensor, an atmospheric pressure sensor, a humidity sensor, a power output sensor, a blade pitch sensor, a turbine speed sensor, a gear ratio sensor, and/or any sensor suitable for use with wind turbine 100. Each sensor 120 is located according to its function) (anemometer is interpreted as meteorological mast) (Para. [0018]). 
14.	Regarding claim 9, the combination of Morjaria and Iyengar teaches the method of claim 1, wherein Morjaria further teaches training the plurality of production-assessment models further comprises training the plurality of production-assessment models via a plurality of environmental variables obtained via an environmental sensor of the power generating asset (Refer to Para. [0065]-[0066]).
15.	Regarding claim 11, the combination of Morjaria and Iyengar teaches the method of claim 1, wherein Morjaria further teaches he power generating asset comprises a wind turbine (e.g., FIG. 1 is a perspective view of an exemplary wind turbine 100) (Para. [0017], Fig. 1).
16.	Regarding claim 12, the combination of Morjaria and Iyengar teaches the method of claim 1, wherein Morjaria further teaches the power generating asset comprises a plurality of power generating subsystems(e.g., The possible power output of each wind turbine 100 is added 710 to a total possible power output, and a total indicated power output for wind turbines 100 is determined 715. For example, site monitor 415 may receive an indicated power output from each wind turbine controller 200 and add the received power outputs to calculate a total indicated power output. Alternatively, site monitor 415 may receive an indication of a total power output from a sensor 420. For example, the total power output may be indicated at a point where wind turbines 100 are coupled to a transmission line and/or an electrical grid (not shown)) (Para. [0062], Fig. 7).
17.	Regarding claim 13, the combination of Morjaria and Iyengar teaches the method of claim 1, wherein Morjaria further teaches the power generating asset comprises one of a wind farm, a solar power generation facility, and a hybrid power generating facility (e.g., Moreover, the methods described may be applied to a plurality of wind turbines within a wind farm) 9Para. [0015]).
18.	Regarding claim 17, Claim 17 recites a system for operating a power generating asset that implement the method of claim 1, with substantially the same limitations. Therefore the rejection applied to claim 1 also applies to claim 17.
19.	Regarding claim 18, the combination of Morjaria and Iyengar teaches the system of claim 17, wherein Morjaria further teaches the plurality of variables further comprises data indicative of at least one of a temporal correlation, wind sheer, and turbulence intensity (e.g., n operation, the power output of a wind turbine 100 may deviate from reference power curve 605 due to various factors, such as wind speed measurement errors, turbine manufacturing variations, and site-specific conditions (e.g., local geography). Wind conditions such as air density, temperature, and turbulence may also cause the actual relationship between wind speed and power output to change over time) (Para. [0037]).

						Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wang (Pub: 2016/0223600) disclose the power generation performance evaluation method for a generator set provided in the aforesaid solutions, the power generation performance evaluation apparatus is able to combine with the historical operation data of the generator set, and to obtain a longitudinal power generation amount prediction model of the at least one generator set by calculating the training data of each generator set through an artificial intelligence algorithm based on data mining, and then evaluate the power generation performance of the generator set through the longitudinal power generation amount prediction model so that accurate evaluation for the power generation performance of the generator set is accomplished (Para. [0017]).
	Ambekar (Pub: 2015/0308416) disclose a method for data-driven modeling of wake effects by leveraging data conventionally aggregated by a supervisory control and data acquisition (SCADA) server at the wind farm. The aggregated data may include wake parameters including ambient conditions, geometrical layout of the wind farm, and/or operational information corresponding to the wind turbines. At least some of the wake parameters such as the geometrical layout may be known or received once, whereas some other wake parameters such as the ambient conditions may be continually monitored to aid in estimating the wake effects at the wind-farm-level (Para. [0020]).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116